EXHIBIT 99.1 News For Immediate Release Contact: April 26, 2012 Rick B. Honey (212) 878-1831 MINERALS TECHNOLOGIES REPORTS RECORD FIRST QUARTER EARNINGS OF $1.01 PER SHARE, A 17-PERCENT INCREASE OVER PRIOR YEAR Highlights: · Operating Income of $27.0 million · Operating Margins increased 10 percent to 10.5% of sales · Strong Performance from Refractories and Processed Minerals · Company Signs a New Agreement for FulFill™ E-325 Technology NEW YORK, April 26—Minerals Technologies Inc. (NYSE: MTX) today reported net income of $18.0 million, or $1.01 per share for the first quarter 2012, compared with $15.8 million, or $0.86 per share in the first quarter of 2011. “We began the year with strong financial performance, posting a company record for first quarter earnings, and putting us back on pre-recession earnings levels,” said Joseph C. Muscari, chairman and chief executive officer. “Our Performance Minerals and Refractories businesses were the primary contributors to this accomplishment, with Performance Minerals also recording the best first quarter in its history.” The company’s worldwide sales declined 2 percent to $257.1 million in the first quarter of 2012. Foreign exchange had an unfavorable impact on sales growth of $3.2 million or 1 percentage point and sales were also affected negatively by the permanent and temporary shutdowns of two satellite PCC facilities in Europe and the deconsolidation of the company’s Refractory operations in Korea. The combined effect of these items adversely affected sales by 5 percentage points. Operating income was $27.0 million, an 8-percent increase over the $24.9 million recorded in the prior year’s first quarter, excluding special items. The improvement in operating income was attributable to strong operating performances in the Processed Minerals product line and the Refractories segment. As reported operating income in the prior year’s first quarter was $24.7 million. First quarter worldwide sales for the Specialty Minerals segment, which consists of precipitated calcium carbonate (PCC) and Processed Minerals, decreased 3 percent to $167.7 million. However, underlying sales grew 4 percent, excluding foreign exchange and the PCC satellite permanent and temporary shutdowns in Europe. Income from operations of $19.9 million increased 1 percent over the $19.7 million recorded in the same period in 2011, excluding special items. Worldwide sales of PCC, which is used mainly in the manufacturing processes of the paper industry, decreased 5 percent to $138.1 million in the first quarter. Paper PCC sales were down 6 percent primarily due to a decline in European PCC sales as a result of the permanent paper mill shut downs in Finland, and a paper mill shut down in France as well as general weakness across Europe. “Our new product offerings—especially the FulFill™ E-325 Series—continue to gain momentum,” said Mr. Muscari. “We recently announced a new commercial agreement for adoption of the new technology, our first in North America. This technology allows papermakers to increase loading levels of PCC by three to five points, replacing higher cost pulp, and increasing PCC usage between 20 to 30 percent. This agreement is with Flambeau River Papers for a paper mill in Park Falls, Wisconsin, and brings the total number of commercial agreements for E-325 to six.” Within our Specialty PCC product line, we launched three new PCC products in the first quarter for extension of titanium dioxide in paints and coatings applications. These new products—ALBAFIL® T10 and ALBACAR® T10 and ALBAFIL® S10—have been specifically designed with morphology and particle size to provide spacing and light-scattering properties in architectural paints and industrial coatings formulations. Processed Minerals Products first quarter sales were up 4 percent to $29.6 million. Income from operations improved significantly in this product line due to lower operating costs from the mild winter weather conditions in the company’s Northeastern U.S.mining operations and a favorable product mix in our Talc product line. Processed Minerals products, which include ground calcium carbonate and talc, are used in the building materials, polymers, ceramics, paints and coatings, glass and other manufacturing industries. First quarter sales in the Refractories segment, which provides products and services primarily to the worldwide steel industry, were up slightly to $89.4 million. Excluding the impact of foreign exchange and the deconsolidation of Korea, underlying sales grew 3 percent. Refractory product sales declined 1 percent to $69.1 million in the first quarter. North America Refractory product sales increased 5 percent benefiting from higher capacity utilization rates in the United States. However, Europe Refractory sales declined 7 percent as a result of steel mill shutdowns and general weakness in the European steel market. Metallurgical product sales increased 4 percent to $20.3 million in the first quarter. The Refractories segment recorded an operating income increase of 36 percent to $9.1 million from $6.7 million, excluding special items in the first quarter of last year. This increase was due to pricing improvements, lower materials costs, higher productivity and reduced overhead expenses. Minteq International, the company’s Refractories group, also recently announced that it engineered and installed its first Scantrol® laser refractory measuring system for basic oxygen steel-making furnaces at the Nizhniy Tagil Metallurgical Plant (NTMK) in the Sverdlovsk region of Russia. Mr. Muscari concluded: “We will build on this strong financial performance during the remainder of 2012 by continuing to deploy our key initiatives of geographic expansion and market penetration of our new products.” Minerals Technologies will sponsor a conference call tomorrow, April 27, 2012 at 11 a.m. The conference call will be broadcast live on the company web site: www.mineralstech.com. This press release may contain "forward-looking statements" within the meaning of the Private Securities Litigation Reform Act of 1995, which describe or are based on current expectations. Actual results may differ materially from these expectations. In addition, any statements that are not historical fact (including statements containing the words "believes," "plans," "anticipates," "expects," "estimates," and similar expressions) should also be considered to be forward-looking statements. The company undertakes no obligation to publicly update any forward-looking statement, whether as a result of new information, future events, or otherwise. Forward-looking statements in this document should be evaluated together with the many uncertainties that affect our businesses, particularly those mentioned in the risk factors and other cautionary statements in our 2011 Annual Report on Form 10-K and in our other reports filed with the Securities and Exchange Commission. For further information about Minerals Technologies Inc. look on the internet at http://www.mineralstech.com. #### CONSOLIDATED STATEMENTS OF OPERATIONS MINERALS TECHNOLOGIES INC. AND SUBSIDIARY COMPANIES (in thousands, except per share data) (unaudited) Quarter Ended % Growth Apr 1, Dec 31, Apr 3, Prior Qtr. Prior Year Net sales $ $ $ 2
